AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF WENDY’S/ARBY’S GROUP, INC. Wendy’s/Arby’s Group, Inc., a corporation organized under the laws of the State of Delaware, hereby certifies as follows: 1.The name of the corporation is Wendy’s/Arby’s Group, Inc.Wendy’s/Arby’s Group, Inc. was originally incorporated under the name of Triarc Merger Corporation, and the original Certificate of Incorporation of the corporation was filed with the Secretary of State of the State of Delaware on May 6, 2.Pursuant to Sections 242 and 245 of the Delaware General Corporation Law, this Amended and Restated Certificate of Incorporation restates and integrates and further amends the provisions of the Certificate of Incorporation of this corporation.
